In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐3586
LAURA L. ROZUMALSKI,
                                                  Plaintiff‐Appellant,
                                 v.

W.F. BAIRD & ASSOCIATES, LTD.,
                                                 Defendant‐Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
         No. 17‐cv‐523‐jdp — James D. Peterson, Chief Judge.
                     ____________________

     ARGUED APRIL 15, 2019 — DECIDED AUGUST 22, 2019
                 ____________________

   Before WOOD, Chief Judge, and BAUER and ST. EVE, Circuit
Judges.
    WOOD, Chief Judge. Laura Rozumalski was sexually har‐
assed by her direct supervisor, Mark Riedel. That much is un‐
disputed. Also undisputed is that when Rozumalski reported
the harassment to her employer, W.F. Baird & Associates, Ltd.
(“Baird”), the company responded by swiftly investigating
the incident and firing Riedel. But that is not the end of the
2                                                     No. 18‐3586

story. This case is about the aftermath of those events and
how they culminated in Rozumalski’s loss of her own job.
    Rozumalski claims that Baird dismissed her in retaliation
for her role in Riedel’s firing, in retaliation for complaining
about her supervisor’s continued friendship with Riedel, or
as a result of sex discrimination. The district court concluded
that no trier of fact could find in her favor. We agree with that
disposition: while it may be possible for workplace harass‐
ment to haunt a victim’s ability to succeed long after the inci‐
dent, the facts that Rozumalski has presented do not support
a finding of retaliation. She has similarly failed to create a jury
issue on discrimination. We therefore affirm the district
court’s grant of summary judgment to Baird.
                                 I
    Rozumalski started out as a water resources engineer at
Baird’s Madison, Wisconsin, office in 2010. Riedel was her su‐
pervisor. For several years she was generally successful in the
position. Then, at an out‐of‐state work conference in July
2012, Riedel tried to kiss and put his arm around Rozumalski
in front of clients. He tried more of the same the next day at
the airport. Rozumalski reported the behavior to Baird, and
Baird immediately assigned two members of its management
team to investigate: Lars Barber and Jeffrey Bellile. Following
this inquiry, Baird fired Riedel on August 2, 2012, and then
promoted Rozumalski to his former position. Her new super‐
visor, Alex Brunton, worked out of the company’s office in
Oakville, Ontario (a suburb of Toronto), and so Barber
stepped in as a local manager responsible for her non‐sub‐
stantive supervision.
No. 18‐3586                                                    3

    Rozumalski thrived in her new position. She received pos‐
itive evaluations, and Baird gave her a significantly larger
end‐of‐year bonus for 2012 than it had expected to award. In
the spring of 2013, Rozumalski was promoted again, this time
to the position of Leader of Rivers and Watersheds, a more
complex job with greater responsibility. She remained under
Brunton’s supervision for substantive matters and Barber’s
for local issues.
    These background facts are undisputed. What happened
next is not. Rozumalski insists that she received only positive
feedback about her work as Leader of Rivers and Watersheds.
Baird tells a different story. According to Brunton’s testi‐
mony, Rozumalski struggled with her business development
responsibilities and submitted a report that fell grossly below
company standards and required significant reworking. Ac‐
cording to Barber, Rozumalski was consistently tardy, often
arriving at work an hour after most of her colleagues without
excuse.
    Rozumalski expected smooth sailing for her December
2013 evaluation since, she recalled, Brunton told her in ad‐
vance to expect “all good things.” That is not what happened.
The written documents identified several areas where Rozu‐
malski needed improvement, including communication,
work quality, business development, and maintaining regu‐
lar office hours. The parties dispute the overall tone of her in‐
person review. Rozumalski says the in‐person review was far
more critical and dismissive than the written documents re‐
flect. Baird says the conversation matched the mixed and
(what it characterizes as) the constructive tone of the written
documents.
4                                                   No. 18‐3586

    Rozumalski was baffled by what she perceived as a sud‐
den 180‐degree shift in Brunton’s assessment of her perfor‐
mance. Her confusion cleared away a few weeks later, how‐
ever, when she learned that when Brunton was in town for
her performance review, he had breakfast with none other
than Mark Riedel. Rozumalski was convinced that her nega‐
tive evaluation from Brunton was the result of his breakfast
conversation with Riedel. She promptly brought up this sus‐
picion verbally with Barber.
   Two months after the December evaluation, Rozumalski
received another negative performance review. Brunton and
Barber wrote her a letter dated February 18, 2014, in which
they charged that her work continued to suffer in the areas of
communication, deliverables, and work quality. They pro‐
vided specific examples to support these concerns.
    Rozumalski continued to complain to Barber about
Brunton. Eventually Barber suggested that she put her com‐
plaints in writing. She did so, in a letter to him dated March
20, 2014, where she explained her suspicion that the relation‐
ship between Brunton and Riedel—and perhaps something
said at the December breakfast—had poisoned Baird’s opin‐
ion of her and led to the sea‐change in its evaluation of her
work. The letter further stated that given the way Riedel “vi‐
olated” and “disrespected” her, Rozumalski was uncomfort‐
able with any continued connections to Baird. She responded
to the criticisms of her performance by suggesting that they
were inaccurate or the result of personal animus on Brunton’s
part. According to Rozumalski, Brunton thwarted her efforts
to do her job by cutting her out of meetings and not communi‐
cating with her. Brunton testified that Barber shared this letter
with him shortly after Barber received it.
No. 18‐3586                                                     5

    At Barber’s suggestion, on April 14, 2014, Rozumalski sent
a revised version of her March 20 letter to Barber, Brunton,
and Bellile, who had taken over Barber’s managerial role. On
May 1, 2014, Brunton, Bellile, Barber, and Matt Clark (another
Baird manager) sent a letter to Rozumalski acknowledging
her letters but disagreeing with some of the facts and infer‐
ences she had drawn. The May 1 letter reaffirmed the earlier
criticisms of Rozumalski’s performance. It warned that fur‐
ther debate about her performance would be counterproduc‐
tive and informed Rozumalski that she was being placed on
an Employee Improvement Plan (EIP) to help her with her
performance issues. Brunton admits that Rozumalski’s com‐
plaints, specifically her negative attitude and inability to ad‐
mit to her performance issues, played a part in the decision to
put her on an EIP.
    On May 5, 2014, Rozumalski sent what would be her final
letter to Baird management. This time, her letter did more
than vaguely suggest that a relationship between Riedel and
Brunton lay at the source of her struggles at Baird. It explicitly
alleged that Brunton was retaliating against her for reporting
Riedel’s sexual harassment, and it branded her placement on
the EIP “punishment” for continuing to “speak[] up” about
the suspected ties between Brunton’s criticisms of her perfor‐
mance and the July 2012 harassment.
     Rozumalski’s EIP set forth several strict requirements, in‐
cluding that she maintain regular office hours and inform Bel‐
lile if she was going to leave the office other than for her nor‐
mal lunch break. On June 23, Rozumalski skipped lunch and
instead took what turned out to be a 90‐minute break in the
middle of the afternoon to get her nails done. She did not tell
Bellile that she was leaving the premises. While she was gone,
6                                                     No. 18‐3586

something came up that Brunton claimed needed her imme‐
diate attention. Bellile was unable to locate her, though ac‐
cording to Rozumalski he did not try to call her on her cell
phone or email her. No matter. Her unauthorized absence in
violation of the strict terms of her EIP led Bellile to decide that
she had to go. Baird fired her effective June 25, 2014.
                                II
    Rozumalski followed up with this lawsuit, in which she
asserts that Baird retaliated and discriminated against her in
violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C.
§§ 2000e‐3(a), 2000e‐2(a)(1). Because this appeal reaches us
from a grant of summary judgment in Baird’s favor, our job is
to take a fresh look at the record.
   We begin with Rozumalski’s retaliation theory. We must
decide whether, construing all the facts in her favor, there is
enough evidence to permit a reasonable jury to find that “(1)
she engaged in protected activity; (2) she suffered an adverse
employment action; and (3) a causal connection exists be‐
tween the two.” King v. Ford Motor Co., 872 F.3d 833, 841 (7th
Cir. 2017).
    As she is entitled to do, Rozumalski relies on circumstan‐
tial evidence to “supply the causal link … from which a jury
may infer intentional discrimination.” Greengrass v. Int’l Mon‐
etary Sys. Ltd., 776 F.3d 481, 486 (7th Cir. 2015). Relevant cir‐
cumstantial evidence may include “suspicious timing, ambig‐
uous statements of animus, evidence other employees were
treated differently, or evidence the employer’s proffered rea‐
son for the adverse action was pretextual.” Id. The key ques‐
tion is whether a reasonable juror could conclude that there
was a causal link between the protected activity or status and
No. 18‐3586                                                    7

the adverse action. Ortiz v. Werner Enterprises Inc., 834 F.3d
760, 765–66 (7th Cir. 2016).
                               A
    Rozumalski’s first theory of retaliation revolves around
the December 2013 breakfast between Riedel and Brunton.
The relevant protected activity allegedly related to that event
was her initial report of Riedel’s harassment 17 months ear‐
lier, in July 2012. Rozumalski suggests that at this breakfast,
either Brunton learned about the harassment complaint for
the first time from Riedel and it prompted him to retaliate
against the woman who got his friend fired, or Riedel—angry
about his firing for harassment—told Brunton negative things
about Rozumalski that poisoned his opinion of her.
    We begin with the first variant: that Brunton learned about
the reason for Riedel’s firing at the breakfast. At their deposi‐
tions, Riedel testified that he did not recall the breakfast, and
Brunton testified that he remembered it but that Rozumalski’s
name did not come up. Brunton—who unlike Barber and Bel‐
lile did not participate in the investigation into Riedel’s har‐
assment—also said that he did not know about Rozumalski’s
harassment complaints against Riedel until months later,
when she explicitly mentioned them in her May 2014 letter.
Rozumalski concedes the latter point: she admitted in para‐
graph 73 of her response to Baird’s proposed findings of fact
that “Dr. Brunton did not learn of the reasons for Mr. Riedel’s
termination from Baird, or of the existence of the July 2012
Complaint, until May 5, 2014.” Brunton thus could not have
retaliated against Rozumalski for the July 2012 harassment
complaints until May 2014 at the earliest. By that time, how‐
8                                                  No. 18‐3586

ever, Brunton’s concerns about her work were long docu‐
mented and she was already on an EIP. The only adverse em‐
ployment action that follows May 2014 is her dismissal.
    Another concession, which appears in paragraph 106 of
the same document, finishes off this argument. Rozumalski
admits that Brunton had nothing to do with the decision to
sack her and that “Bellile made the termination decision on
his own.” If Brunton played no role in the adverse employ‐
ment action, his discriminatory animus is irrelevant. At a min‐
imum, the person with discriminatory animus must influence
the ultimate employment decision enough to be a “proximate
cause” of that action, see Staub v. Proctor Hosp., 562 U.S. 411,
422 (2011); normally, outside of the “cat’s‐paw” context, that
person must be the decisionmaker, see Schandelmeier‐Bartels v.
Chicago Park Dist., 634 F.3d 372, 378–80 (7th Cir. 2011). Unless
Brunton’s alleged animus somehow influenced Bellile—a
connection Rozumalski has not made—her complaints
against Brunton are beside the point.
    Rozumalski does turn to the cat’s‐paw theory in another
version of events she suggests for the December 2013 break‐
fast between Riedel and Brunton. She argues that Riedel still
held a grudge against her for getting him fired, and so he said
negative things about her performance to Brunton. (In other
words, Riedel used Brunton to “punish” Rozumalski for get‐
ting him fired.) She suggests that Riedel’s comments soured
Brunton’s opinion of her at a crucial moment before a perfor‐
mance evaluation and then snowballed.
     The district court refused to consider this theory because
it found that Rozumalski waived it. We agree with this assess‐
ment. In footnote seven of her district‐court brief, Rozumalski
said:
No. 18‐3586                                                     9

   Laura’s claim for retaliation does not stem from her re‐
   porting the July 2012 assault. Rather, Laura claims that
   Defendant unlawfully retaliated and discriminated
   against her for reporting her belief that Brunton was
   retaliating against her due to his friendship with
   Riedel, her assailant.
This is not enough to alert the district court to her intent to
use a cat’s‐paw theory. “It is a well‐settled rule that a party
opposing a summary judgment motion must inform the trial
judge of the reasons, legal or factual, why summary judgment
should not be entered,” and if she loses the motion, she cannot
make novel points on appeal. Domka v. Portage County, 523
F.3d 776, 783 (7th Cir. 2008) (internal quotations and citations
omitted). We apply waiver even if “the issue may have been
before the district court in more general terms,” still holding
a party to its responsibility to make “a specific argument.”
Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d 834, 841 (7th Cir.
2010). A cat’s‐paw theory based on the idea that Riedel took
revenge on Rozumalski through Brunton is not the same as a
theory that Brunton retaliated in response to Rozumalski’s
complaints in spring 2014. Rozumalski “has changed h[er]
theory after losing below and that prevents us from consider‐
ing it.” United States v. Ritz, 721 F.3d 825, 828 (7th Cir. 2013).
                                B
    Rozumalski’s second retaliation theory is that she engaged
in protected activity in spring 2014 when she complained both
orally and in writing about Brunton. Her complaints to Barber
throughout that period alleged discriminatory conduct pro‐
hibited by Title VII, and so, she reasons, any poor treatment
by Baird that resulted from those reports violates Title VII.
10                                                    No. 18‐3586

    It does not matter whether the alleged discriminatory con‐
duct reported—in this case Brunton’s behavior—“was in fact
a violation of the statute,” as long as Rozumalski’s actions
were “based on a good‐faith and reasonable belief” that she
was “opposing unlawful conduct.” O’Leary v. Accretive Health,
Inc., 657 F.3d 625, 631 (7th Cir. 2011). Baird says that Rozumal‐
ski cannot claim her actions were protected activity because
her suspicions about Brunton were objectively unreasonable.
We need not resolve that dispute, however, since this retalia‐
tion claim fails for the same reasons as the previous one: the
timing does not add up, and Rozumalski’s admissions pre‐
clude it.
    The burden‐shifting framework from McDonnell Douglas
Corporation v. Green can be a helpful way of organizing the
evidence in a Title VII case. 411 U.S. 792, 802 (1973). See Ferrill
v. Oak Creek‐Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir.
2017). A plaintiff wishing to pursue a retaliation claim may
therefore do so by showing that “(1) she engaged in a statuto‐
rily protected activity; (2) she performed her job according to
her employer’s legitimate expectations; (3) despite her satis‐
factory job performance, the employer took an adverse action
against her; and (4) she was treated less favorably than simi‐
larly situated employees who did not engage in statutorily
protected activity.” Sitar v. Indiana Dep’t of Transp., 344 F.3d
720, 728 (7th Cir. 2003). If the plaintiff establishes those ele‐
ments, the burden shifts to the defendant to articulate a legit‐
imate reason for the adverse action. Id. If it does so, the burden
of production returns to the plaintiff to show that the defend‐
ant’s reason is pretextual. Id. The ultimate burden of persua‐
sion is at all times on the plaintiff. Id.
No. 18‐3586                                                    11

    Rozumalski would like to apply that framework to her
case. But she immediately runs into trouble doing so. Even if
we assume that she engaged in a statutorily protected activ‐
ity, she has an insurmountable problem with timing. The neg‐
ative performance feedback she received in December 2013
predates any of her complaints, verbal or written. She ver‐
bally complained to Barber about Brunton and Riedel some‐
time before February 18, 2014, but Barber did not pass those
complaints along to others. The February 18 letter, though
signed by Barber, documents Rozumalski’s continued perfor‐
mance deficiencies in areas of her job supervised by Brunton.
At that point, because of Barber’s silence, Brunton knew noth‐
ing about the complaints. Barber forwarded the March 20 let‐
ter along to Brunton, and all relevant decisionmakers saw the
subsequent letters that were addressed to the wider manage‐
ment group. Putting all of this together, by the time anyone
other than Barber—most notably Brunton—learned of her
complaints, there were already four months of documented
performance issues on her record.
    Even if we thought that Rozumalski managed to eke out a
prima facie case of retaliation, she still cannot prevail, because
she made another critical concession. Title VII forbids retalia‐
tion, not wrongful or even unreasonable employment actions.
The only thing that matters is thus whether a trier of fact could
find that Baird did not believe the reason it provided—in
other words, that its stated reason was pretextual. We have
said that “[a]n inquiry into pretext requires that we evaluate
the honesty of the employer’s explanation, rather than its va‐
lidity or reasonableness.” Hill v. Tangherlini, 724 F.3d 965, 968
(7th Cir. 2013). In paragraph 59 of her response to Baird’s pro‐
posed findings of fact, Rozumalski concedes that “Baird be‐
lieves that Plaintiff’s work continued to suffer from various
12                                                    No. 18‐3586

deficiencies through the first quarter of 2014.” In other words,
Baird’s reasons were not pretextual, and it must prevail.
                                III
    Rozumalski also asserted that Baird discriminated against
her on the basis of her sex in violation of Title VII. The district
court granted summary judgment for Baird on this claim, too.
Once again using the burden‐shifting approach, Rozumalski
tried to present a prima facie case of discrimination by show‐
ing “(1) she is a member of a protected class, (2) her job per‐
formance met [the employer’s] legitimate expectations, (3) she
suffered an adverse employment action, and (4) another sim‐
ilarly situated employee not in the protected class was treated
more favorably. Coleman v. Donahoe, 667 F.3d 835, 845 (7th Cir.
2012) (internal citations omitted). This time, Rozumalski
stumbles on the need to point to an adequate comparator.
    Determining whether other employees are similarly situ‐
ated requires a “‘flexible, common‐sense’ examination of all
relevant factors.” Id. at 846 (quoting Henry v. Jones, 507 F.3d
558, 564 (7th Cir. 2007)). While the comparability of other em‐
ployees is a context‐dependent question often suitable for a
jury, when the facts of a case suggest that no reasonable jury
could see enough commonality for a meaningful comparison
between the employees, summary judgment is appropriate.
Id. at 846–47. Employees must be similar “in all material re‐
spects,” including engaging in identical or comparable mis‐
conduct, in order to reveal whether differential treatment is
occurring. Patterson v. Ind. Newspapers, Inc., 589 F.3d 357, 365–
66 (7th Cir. 2009).
No. 18‐3586                                                13

     Rozumalski contends that Riedel and Brunton are simi‐
larly situated employees, but each one differs from Rozumal‐
ski in critical ways. Riedel’s alleged misconduct, inappropri‐
ate physical conduct, was quite different from Rozumalski’s
alleged performance issues. Moreover, unhelpfully to Rozu‐
malski, it was resolved by his firing. The performance defi‐
ciencies that she alleges Brunton exhibited (missed deadlines
and unreliability) are more like her problems, but the record
is lacking critical details about Brunton. We know nothing
about the specifics of his alleged performance issues, when
they occurred, or who knew about them. Rozumalski’s brief
spends only a paragraph on this argument. Though she may
escape waiver of this point, she cannot avoid a finding that
the record lacks enough evidence to permit a jury to find in
her favor. Rozumalski finally suggests that she was the only
employee put on an EIP in company history, but without ev‐
idence that other employees had similar alleged performance
problems and yet were not put on an EIP, that contention does
little for her. Without an adequate comparator, Rozumalski’s
prima facie case collapses, and thus summary judgment was
appropriate on her Title VII discrimination claim.
                             IV
   We AFFIRM the judgment of the district court.